 Case 1:19-cr-00117-JBW Document 12 Filed 07/02/19 Page 1 of 1 PageID #: 93
                                                                                  FILED
                                                                                IN CLERK'S OFFICE
                                                                           U.S. DISTRICT COURT E.O.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                               *     JUL Ol 2019        *
                                                                           BROOKLYN OFFICE
 UNITED STATES OF AMERICA,

                - against-
                                                         Order

                                                         17-CR-48
                                                                                        /
                                                         l 9-CR-117
 SINMYAH AMERA CEASAR,

                       Defendant.


JACK B. WEINSTEIN, Senior United States District Judge:

      For the reasons stated on the record at sentencing, and to be explained in further detail in a

forthcoming written opinion, Defendant's sentence is as follows.

      Defendant is sentenced to 48 months total incarceration. On Count One of case No. l 7-cr-

48, Defendant is sentenced to 46 months in prison. On Count One of case No. l 9-cr-117,

Defendant is sentenced to one month, with an additional one month to be served pursuant to 18

U.S.C. § 3147. The terms of incarceration ~e to be served consecutively.

      Defendant is sentenced to eight years of supervised release on Count One of case No. l 7-

cr-48 and three years of supervised release on Count One of case No. l 9-cr-117, to run

concurrently. Supervision will be subject to the special conditions imposed at sentencing.

      A special assessment of $200, $100 on each count, is imposed.

      No fine is imposed becaus:· ;t is unlikely that Defendant will be able to pay a fine.



                                                     S    ORDERED
                                                                      11
                                                                           j

                                                      ack B. Weinstein
                                                                      u/~
                                                     Senior United States District Judge

Dated: July 1, 2019
       Brooklyn, New York
